Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1, 22-29, 40 and 43 are pending. Claim 1 has been amended. Claims 1, 22-28 and 43 are presented for examination on the merits.

Restriction/Election Requirement
Claims 1 and 22-28 are allowable. Claim 43, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and IV, as set forth in the Office action mailed on 12/10/2020, is hereby withdrawn and claim 43 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
This application is in condition for allowance except for the presence of claims 29 and 40 directed to inventions non-elected without traverse.  Accordingly, claims 29 and 40 have been cancelled.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a DNA construct comprising a heterologous nucleic acid molecule encoding a PIP-72 polypeptide having at least 95% identity to SEQ ID NO: 32.
The closest prior art (the combined teachings of Han et al. and GenBank EIM14952.1) render obvious a DNA construct comprising a heterologous nucleic acid molecule encoding a PIP-72 polypeptide having 93% identity to SEQ ID NO: 32.
However, Han et al. and GenBank EIM14952.1 do not teach nor suggest a PIP-72 polypeptide having at least 95% identity to SEQ ID NO: 32.
For this reason, the claims are both novel and unobvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658